008875

Notice of Undeliverable Mail to Debtor

November 21, 2019
From: United States Bankruptcy Court, Western District of New York

Re: U.S. Courts, Bankruptcy Noticing Center - Undeliverable Notice
In re: Mychelle Appleberry, Case Number 19-21137, PRW

 

TO THE DEBTOR:

The attachment could not be mailed to the notice recipient(s) listed below because the United States Postal
Service (USPS) has determined that those addresses in the case mailing list are undeliverable.

Please be advised that dischargeability of a debt may be affected if a creditor fails to receive certain notices.
You should determine whether an address should be updated. Consult an attorney with any legal questions
you might have.

NOTE: No further notices will be mailed to the notice recipient(s) listed below, if the USPS continues to
designate the address as undeliverable, until the address is updated in accordance with local court
policy, which may allow for use of this form, a separate notice of change of address, and/or an amended
schedule. THIS FORM CANNOT BE USED TO ADD A NEW CREDITOR NOT PREVIOUSLY LISTED
ON YOUR SCHEDULES.

If this form is used by your court in place of filing a separate notice of change of address and/or an amended
schedule: 1) determine the updated address and send the attachment to each recipient below; 2) type or print
legibly each updated address below; 3) sign and date the form; and 4) file this form with the court at the
following address:

U.S. Bankruptcy Court
100 State Street
Rochester, NY 14614

 

Undeliverable Address:
American Tax Funding

Reason Undeliverable: INCOMPLETE ADDRESS

THE UPDATED ADDRESS Is:

PO. Box 8626583

Orlando, FL 32886

Undeliverable Address:
Fed Student Loans
P.O. Box 1333

PA

42408008883023

 

 
Reason Undeliverable: INCOMPLETE ADDRESS

THE UPDATED ADDRESS IS:
PO. Box 3626 58

Orlando ) FL 328%6

nL of, be ae ~ 2009
Signature of Debtor 6 Debtor's Attorney Date

The Bankruptcy Noticing Center does not respond to messages regarding bypass notification. Please
contact the U.S. Bankruptcy Court where the case is pending with questions or comments.

008875 42408008883023

 
